Case: 1:19-mj-04229-JDG Doc #: 4 Filed: 10/04/19 1o0f1. PagelD #: 11

UNITED STATES DISTRICT COURT FILED
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION OCT -4 2019

LEAK. US. DIS TRICT COUR

= “ae STR OF OHiC

UNITED STATES OF AMERICA, Case No. 1:19mj4229
Plaintiff,

WAIVER OF DETENTION
HEARING AND ORDER

VS.

JOSEPH DANIEL BUK,

Defendant. Magistrate Judge Greenberg

JOSEPH DANIEL BUK, the above named defendant, accused of having violated Title
18, U.S.C., Section 2113, having been advised of the nature of the charge and of his rights,
and under advice of counsel, waives his right to a detention hearing and consents that he be

held without bail pursuant to Title 18, U.S.C., Section 3142 e)and (i), with the right to revisit

   

the issue of detention at a later date.

 

   

Defendant

4h 0 1b bo

/ CounseNor Det fendan\

IT IS SO ORDERED.

Approved: C) ft Pp C
Jonathan D. Gees
U.S. Magistrate Judge

Date: /0-04: 0
